Citation Nr: 0925836	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with depressive disorder 
not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to August 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, established 
service connection for PTSD with depressive disorder NOS.  
The RO assigned an initial rating of 30 percent, effective 
April 30, 2007.  The Veteran appealed, contending that a 
higher rating was warranted.  However, he did not disagree 
with the effective date assigned for the establishment of 
service connection for this disability.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

As an additional matter, the Board observes that the Veteran 
also submitted a timely Notice of Disagreement (NOD) to an 
April 2008 rating decision which assigned a 10 percent rating 
for the service-connected bilateral hearing loss, determined 
that new and material evidence had not been received to 
reopen a claim of service connection for residuals of a back 
injury, and denied a total rating based upon individual 
unemployability.  However, the record before the Board does 
not reflect he perfected an appeal as to these issues by 
filing a timely Substantive Appeal after a Statement of the 
Case was promulgated in January 2009.  The Board acknowledges 
that additional evidence and argument were presented 
regarding the hearing loss claim, to include an assertion 
that a higher rating was also warranted for the service-
connected tinnitus.  Nevertheless, this evidence was received 
by VA on May 27, 2009, more than one year following the May 
2, 2008, notification letter for the April 2008 rating 
decision.  Consequently, the Board does not currently have 
jurisdiction to address these issues.  See 38 C.F.R. 
§§ 20.200, 20.302.

As the evidence submitted by the Veteran on May 27, 2009, 
indicates he believes a higher rating is warranted for his 
service-connected hearing loss, as well as his service-
connected tinnitus, the Board refers this matter to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected PTSD with depressive 
disorder NOS has not resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the Veteran's PTSD with depressive disorder NOS have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to notify, the Board observes that 
this appeal is from the initial rating assigned for the 
Veteran's PTSD with depressive disorder NOS following the 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473, 490-91 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required. 

Regarding the duty to assist, the Board observes that all 
relevant medical records pertinent to the appeal are in the 
claims folder.  Nothing indicates that the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  As part of his June 2008 
Substantive Appeal, he indicated that he did not want a Board 
hearing in conjunction with this appeal.  Moreover, he was 
accorded VA medical examinations in September 2007 and 
February 2008 which provided detailed findings regarding the 
symptomatology and severity of his service-connected PTSD 
with depressive disorder NOS.  The Veteran has not indicated 
the service-connected disability has increased in severity 
since the last examination, nor that the findings on the 
examinations were in error.  Therefore, the Board finds that 
the examinations are adequate for evaluation of the service-
connected disability.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders. 
38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted for a psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Board acknowledges that the record reflects the Veteran 
experiences chronic sleep impairment, to include nightmares, 
and symptoms of depression due to his service-connected PTSD 
with depressive disorder NOS.  Further, he has also reported 
short term memory loss.  However, such symptomatology is 
associated with his current 30 percent rating under 
Diagnostic Code 9411, and does not provide a basis for a 
higher rating.  Although the Veteran stated in his NOD that 
"no one can feel what I feel in my mind" and emphasized the 
severity of his intrusive thoughts and nightmares, for the 
reasons stated below the Board finds that at no time during 
the pendency of this case has the service-connected 
disability resulted in the level of functional impairment 
necessary for a higher rating.  

The Veteran's service-connected PTSD with depressive disorder 
NOS has not resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Nothing in the competent medical evidence of record indicates 
the Veteran's PTSD has resulted in flattened affect.

The Board further observes that both the September 2007 and 
February 2008 VA PTSD examinations found that the Veteran 
demonstrated no impairment of thought process or 
communication as well as delusions or hallucinations.  In 
addition, the Veteran denied obsessive or ritualistic 
behavior, diagnosable panic attacks, and impaired impulse 
control.  Further, he was found to be oriented to person, 
place, and time.  The Board also observes that these findings 
are consistent with the treatment records on file regarding 
the service-connected PTSD with depressive disorder NOS.  
Accordingly, the Board finds that this disability has not 
resulted in circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.

The Board has already acknowledged that the Veteran has 
reported short term memory loss.  However, the September 2007 
and February 2008 VA examinations indicated that this level 
of memory loss was age related.  Moreover, the record does 
not reflect the Veteran has short and long term memory loss 
to the extent there is retention of only highly learned 
material, forgetting to complete tasks.  Rather, the record 
indicates only mild memory loss during the pendency of this 
case, which, as indicated above, is consistent with the 
current 30 percent rating.  Similarly, the only disturbances 
of motivation and mood indicated by the evidence of record is 
the already acknowledged depression, and depressed mood is 
part of the symptomatology associated with the current 30 
percent rating.

The Board acknowledges that the Veteran's service-connected 
PTSD with depressive disorder NOS has resulted in 
occupational and social impairment.  However, all compensable 
evaluations under the schedular criteria include such 
impairment.  Therefore, the issue is whether the level of the 
Veteran's occupational and social impairment is of such 
severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned for his 
service-connected PTSD with depressive disorder NOS, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In this case, the September 2007 VA PTSD examination assigned 
a GAF of 65, while the February 2008 VA examination assigned 
a GAF of 62.  Similarly, a review of the treatment records 
reflect GAF scores primarily in the 61 to 70 range.  In 
short, clinicians evaluating the Veteran have generally 
assigned GAF scores which reflect some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Moreover, these 
scores are consistent with the details of his functional 
abilities as detailed in the record.  For example, the 
Veteran reported at the September 2007 VA examination that 
following the service he worked as a machinist and then 
worked for the police department for 33 years as the Deputy 
Chief.  He reported that he retired at age 63 and overall 
described that he was a "good administrator, I had to 
contain myself."  He otherwise denied any mental health 
problems at work.  Further, he was married for 59 years, and 
his wife had recently passed away.  He had no children.  
Nevertheless, he continued to live independently, had good 
friends through a Veterans Service Organization (VSO), at 
which he attended some meetings, and had visitors.  Overall, 
the examiner found the Veteran described a fairly good 
current psychosocial functional status, and that his 
social/interpersonal relationships and recreation/leisure 
pursuits appeared good.  Similar findings were made on the 
February 2008 examination, and it was noted that he was now 
an officer (Quartermaster) and was active with the VSO.  

In view of the foregoing, the Board finds that the Veteran's 
level of occupational and social impairment is adequately 
reflected by his current 30 percent rating.  A thorough 
review of the record does not show any time during the 
pendency of this case where it was of such severity as to 
warrant a higher rating, to include the type of reduced 
reliability and productivity as well as difficulty in 
establishing and maintaining effective work and social 
relationships contemplated by the next higher rating of 50 
percent.

For the reasons stated above, the Board finds that Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his service-connected PTSD with 
depressive disorder NOS at any time during the pendency of 
this case.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, to include 
consideration of a staged rating(s) pursuant to Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this case must be 
denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD with depressive disorder NOS is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


